DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for idly supporting” in claim 67.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67, 68, 70-72, and 74-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites “the tubular casing is provided with means for idly supporting the tubular shaft at one end” in lines 18-19. It is unclear if the recitation of “one end” in this limitation refers to an end of the tubular casing or an end of the tubular shaft. Claim 67 later recites “adapters disposed in the tubular shaft at both ends of the tubular casing” in line 20, “accommodated inside the tubular shaft at a first end thereof” in lines 26-27, and “inside the tubular shaft at a second end of the tubular shaft” in line 30. These limitations introduce “one end” of either the tubular casing or the tubular shaft, then reference “both ends” of the tubular casing, “a first end” of the tubular shaft, and “a second end” of the tubular shaft, which appears to be an introduction of five total ends between the tubular shaft and the tubular casing. It is unclear how one of the tubular casing or the tubular shaft can have more than one end. The recitation “both ends of the tubular casing” also lacks sufficient antecedent basis, as ends of the casing are not previously introduced, and the term “both” implies an antecedent introduction of two ends. Appropriate clarification is required, but recommended corrections include reciting “the tubular casing is provided with means for idly supporting the tubular shaft at a first end of the tubular shaft” in lines 18-19; “adapters disposed in the tubular shaft at first and second ends of the tubular casing” in line 20; and “accommodated inside the tubular shaft at the first end of the tubular shaft” in lines 26-27.
Claim 79 recites “the adapters disposed in the tubular shaft at both ends of the tubular casing”, and claim 80 recites “positioned at an end of the tubular shaft”. The recitation of “both ends of the tubular casing” lacks sufficient antecedent basis, as set forth above. The recitation of “an end of the tubular shaft” is unclear as to whether a new end is being introduced, or if one of the previously introduced ends is being referenced. Recommended corrections are to instead recite “the adapters disposed in the tubular shaft at the first and second ends of the tubular casing” in claim 79 and “positioned at the first end of the tubular shaft” in claim 80.
Claims 68, 70-72, 74-78, and 81-85 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67, 68, 70-72, and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (FR 2 808 047) in view of Mullet (U.S. Patent No. 8,371,358). Note: A machine translation of the Clement patent document was provided with the Office Action dated 2/25/22. References to the Clement patent document are directed to the machine translation.
Regarding claim 67, Clement discloses a roller covering installation (10), onto which lighting elements (20) are mounted, the roller covering installation comprising:
a support structure (12) configured to constrain the roller covering installation to an outer fixed structure (line 98 discloses a building to which the awning is installed);
a tubular shaft (16) supported by the support structure, the tubular shaft being rotatable in at least one of two directions (lines 19-30 and lines 78-81 disclose that the winding tube is rotatable in two directions);
a covering (13) to be rolled on the tubular shaft and to be unrolled therefrom [FIG. 1];
a plurality of the lighting elements (20) applied to at least one component of the roller covering installation [FIG. 1]; and
a control device (30, 40, B2, R2) configured to control the lighting elements, 
wherein the control device includes:
a power supply (30) for the lighting elements (lines 97-98);
a control unit (40, B2, R2) for the lighting elements, the control unit being connectable wirelessly [FIG. 4] or with wires [FIG. 2] to the lighting elements of the roller covering installation; and
a receiver (R2) connected to or incorporated in the control unit and configured to receive control signals from outside to control the lighting elements (lines 126-129, 169-173), and
wherein a drive unit (17) configured to cause a rotation in two directions of the tubular shaft is provided on the tubular shaft at a first end thereof [FIG. 2].

Clement does not disclose that the control device includes a tubular casing inserted and accommodated in the tubular shaft having the power supply, control unit, and receiver arranged therein; means for idly supporting the tubular shaft at one end; or that the drive unit is inserted inside the tubular shaft at a first end and the control device is inserted in the tubular shaft at a second end.
Nonetheless, Mullet discloses a roller covering installation comprising a control device comprising a tubular casing (26, 46; the battery tube 26 and the end cap 46 together form the casing for the control device; at least the tube 26 is tubular, which reads on the limitation) inserted and accommodated inside a tubular shaft (12), wherein a power supply (30) and a control unit (58) are arranged inside the tubular casing [FIGS. 1-3], wherein the tubular casing is provided with means (38, 50) for idly supporting the tubular shaft at one end [FIG. 1], said means comprising adapters (bearing 38 and support lip 50 define adapters for the tubular casing) and interposed between the tubular casing and the tubular shaft [FIGS. 1, 3], the adapters idly supporting the tubular casing inside the tubular shaft (column 4, lines 54-62; column 5, lines 9-19) [FIGS. 1, 3], and a head (body of the end cap 46) associated with the tubular casing, the head constraining the tubular casing to a support structure (44), wherein a drive unit (60) is inserted and accommodated inside the tubular shaft at a first end thereof [FIGS. 1, 4], and wherein the control device is inserted and accommodated inside the tubular shaft at a second end of the tubular shaft [FIGS. 1, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device and drive unit of Clement to include a tubular casing and positioning of the control device and drive unit inside the tubular shaft, as taught by Mullet, in order to allow for a more compact configuration that enables the use of a longer shaft and wider covering in the same space by moving the operating components into the shaft. It is also noted that the positioning of the control unit of Clement within a tubular casing in the tubular shaft as taught by Mullet would also result in a positioning of the receiver within the tubular casing and shaft, as the receiver of Clement is incorporated into the control unit.
Regarding claim 68, Clement discloses that the roller covering is motorized (via motor 17).
Regarding claim 70, Clement discloses that the lighting elements are electrically connected to the control device accommodated in the tubular shaft by electric conductor cables (C3; lines 102-105) running inside one or more of the support structure [FIGS. 2, 4], the tubular shaft, a crosspiece of the roller covering installation, or a system guiding translational movements of the crosspiece with respect to the support structure.
Regarding claim 71, Clement discloses that the control device of the lighting elements is constructed, positioned, and operable to be independent and autonomous from an actuator (17) of the roller covering (separate buttons B1 and B2 are provided for independent operation of the actuator and the lighting; lines 113-116).
Regarding claim 72, Clement discloses the tubular shaft, but does not disclose the tubular casing.
Nonetheless, Mullet discloses the tubular casing (26, 46), which is configured to be removable and fully inserted and accommodated inside of the tubular shaft [FIGS. 1, 3]. As described with respect to claim 67 above, it would have been obvious to have modified the assembly of Clement to include the tubular casing taught by Mullet, in order to provide a more compact configuration for the operating components of the assembly.
Regarding claim 74, Clement discloses that the control device further comprises an output interface (panel interface of the control unit 40) positioned outside the tubular shaft, the output interface being connected to the control unit and to the lighting elements [FIGS. 2, 4], but does not disclose a tubular casing. As described with respect to claim 67 above, it would have been obvious to have modified the assembly of Clement to include the tubular casing taught by Mullet, in order to provide a more compact configuration for the operating components of the assembly.
Regarding claim 75, Clement discloses that the control device further comprises drivers of control/communication with the output interface that are implemented in the control unit (the radio link disclosed in lines 169-173 and the radio signals S1 and S2 read on the claimed drivers of control/communication).
Regarding claim 76, Clement discloses that the receiver of the control device is incorporated in or connected to an electronic circuit of the control unit (lines 126-129) but does not disclose a tubular casing. As described with respect to claim 67 above, it would have been obvious to have modified the assembly of Clement to include the tubular casing taught by Mullet, in order to provide a more compact configuration for the operating components of the assembly.
Regarding claim 77, Clement discloses that the control device further comprises a cable (C4, C5) for connection to an external electric power network (lines 97-109).

Claims 78, 80, and 81 and are rejected under 35 U.S.C. 103 as being unpatentable over Clement (FR 2 808 047) in view of Mullet (U.S. Patent No. 8,371,358), as applied to claim 81 above, and further in view of Woo (KR 10-2011-0114944). Note: The Woo patent document was cited by Applicant and a copy was also provided by Applicant on 1/28/20. A machine translation of the Woo patent document was attached to the Office Action dated 2/25/22. References to the Woo patent document are directed to the machine translation.
Regarding claim 78, Clement, as modified above discloses a battery for supplying power to the control device, the battery being accommodated inside the tubular casing (as taught by Mullet above), but does not disclose a rechargeable battery.
Nonetheless, Woo discloses a roller covering installation comprising a rechargeable battery (10; paragraph 0023) for supplying power to the assembly.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include a rechargeable battery, as taught by Woo, in order to prolong the life of the power source while allowing operation without direct connection to an external power source.
Regarding claim 80, Clement, as modified above, discloses that the control device is accommodated inside the tubular casing (as taught by Mullet above) and a motor (17) positioned at an end of the tubular shaft and configured to cause a rotation of the tubular shaft, but does not disclose an inverter.
Nonetheless, Woo discloses a roller covering installation comprising an inverter (11) that is accommodated within a casing for supplying power from an external, low-voltage supply (the external supply is a solar module 9, which is known in the art to be a low-voltage supply) to the assembly.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include an inverter, as taught by Woo, in order to enable the use of a solar panel module to power the assembly, to provide a renewable source of energy for the operation of the lights and the motor.
Regarding claim 81, Clement, as modified above, discloses that the control device further comprises a wireless receiver (R1, R2) for remotely controlling the lighting elements and/or the motor configured to cause rotation of the tubular shaft (lines 113-116).

Claims 82-85 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (FR 2 808 047) in view of Mullet (U.S. Patent No. 8,371,358) and Woo (KR 10-2011-0114944), as applied to claim 81 above, and further in view of Thompson (U.S. Patent Application Publication No. 2017/0275884).
Regarding claim 82, Clement, as modified above, discloses that the receiver is arranged inside the tubular casing of the control device, but does not disclose a light, wind, or rain sensor.
Nonetheless, Thompson discloses a roller covering installation comprising a receiver that is wirelessly connected to a light, wind, or rain sensor (paragraphs 0080-0083).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include a light, wind, or rain sensor wirelessly connected to the receiver, as taught by Thompson, in order to enable automatic operation of the covering assembly in response to environmental conditions, so as to provide shading or weather protection without requiring direct input from a user.
Regarding claims 83-85, Clement, as modified above, discloses that the control device is accommodated inside the tubular casing; and that the wireless receiver is arranged to communicate wirelessly with a remote terminal (Clement: 40; lines 169-173), but does not disclose a wireless transmitter or transceiver.
Nonetheless, Thompson discloses a roller covering installation comprising a wireless transmitter to indicate a status of the lighting elements and/or the motor (paragraph 0077; it is noted that the disclosure of a transceiver inherently includes a transmitter), wherein a wireless receiver and the wireless transmitter are implemented in a wireless transceiver (paragraphs 0077, 0079).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include a transceiver, as taught by Thompson, in order to enable monitoring of the status of the assembly to ensure consistent and reliable operation.
Allowable Subject Matter
Claim 79 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Clement discloses a tubular shaft, but does not disclose a tubular casing having a first flap provided in a side wall of a tubular casing or a second flap provided in the tubular shaft. Mullet discloses a tubular casing having a first flap and a tubular shaft having a second flap, but Mullet does not disclose that the first flap is positioned between the adapters disposed in the tubular shaft. One of ordinary skill in the art would not have been motivated to have positioned the flaps in the locations required in claim 79, absent impermissible hindsight reconstruction.

Response to Arguments
Applicant’s arguments filed 6/24/22 with respect to the drawing objections and claim objections have been considered and are persuasive. The objections are withdrawn.
Applicant's arguments filed 6/24/22 with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Clement fails to disclose a tubular casing in which the control unit, power supply, and receiver are positioned. This argument is not found persuasive, as the above rejection relies upon Mullet to teach the use of a tubular casing inserted and accommodated within the tubular shaft. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the end cap 46 of Mullet cannot be considered to be equivalent to the tubular casing, and Mullet therefore does not teach a tubular casing housing a power supply, a control unit, and a receiver. This argument is not found persuasive, as the claims do not limit the tubular casing to being entirely cylindrical or entirely positioned within the tubular shaft. The end cap 46 of Mullet is fixedly connected to the battery tube 26 in an installed position. The battery tube 26 and the end cap 46 together form a continuous housing for the electrical components of the assembly. This continuous housing meets all of the claimed requirements of the tubular casing, as the tube 26 is clearly tubular in shape, and the housing formed by the connected tube 26 and the end cap 46 defines a casing in which the power supply, control unit, and receiver are accommodated. The features upon which applicant relies (i.e., an entirely tubular or cylindrical shape for the casing, or positioning of the entirety of the casing within the tubular shaft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that there are no adapters at both ends of the tubular casing of Mullet. This argument is not found persuasive, as the bearing 38 is explicitly provided at a first end of the battery tube 26 (as described in column 4, line 54-column 5, line 4), and the support lip 50 is provided on the end cap 46. As noted above, the end cap 46 is considered to be a part of the tubular casing, such that the support lip 50 provided thereon reads on an adapter idly supporting the tubular casing inside the tubular shaft. Column 5, lines 9-18 recites in part “a support lip 50 is provided on end caps 46 and 48 that fits within a portion of the hollow interior 14 of the shade roll 12 such that shade roll 12, when moved, rotates around the support lips 50.” This recitation is a disclosure of idle support of the tubular casing, as the shade roll 12 (which corresponds to the claimed tubular shaft) is rotatable around the support lip 50 (which corresponds to the adapter). This argument appears to depend on the prior argument that the end cap 46 cannot be considered to be part of the tubular casing, which is not found persuasive, as set forth above.
Applicant also argues that the end cap 46 of Mullet cannot be considered to be part of the tubular casing, as it is not inserted and accommodated in the tubular shaft, but this argument is not found persuasive. As described in column 5, lines 9-18, the support lip 50 is explicitly inserted into the tubular shaft (and thereby “accommodated therein”). In an installed configuration, the end cap 46 and the battery tube 26 are fixedly connected to each other, and define a continuous housing that reads on the claimed tubular casing.
Applicant argues that neither Clement nor Mullet disclose a lighting control device and a drive unit provided at opposite first and second ends. This argument is not found persuasive, as Clement discloses a lighting control device and a distinct drive unit, and Mullet discloses a control device and a drive unit provided at opposite first and second ends. Although Mullet does not disclose a control device for a lighting unit, one of ordinary skill in the art would have recognized the means by which the lighting control device of Clement and the drive unit of Clement could be positioned at opposite ends, as Mullet provides a disclosure of separating a control device and a drive unit at opposite ends. It is also noted that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634